JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-15-00023-CV

                        JEFFERY DWAYNE BENOIT, Appellant

                                             V.

                           BRENDA FAYE BENOIT, Appellee

 Appeal from County Court at Law No. 2 of Orange County. (Tr. Ct. No. E-140080-D).

       This case is an appeal from the final judgment signed by the trial court on October
30, 2014 and a post-decree temporary order signed by the trial court on December 15, 2014.
After submitting the case on the appellate record and the arguments properly raised by the
parties, the Court holds that there was reversible error in the portion of the trial court’s
temporary order awarding $5,000 in attorney’s fees. Accordingly, the Court reverses that
portion of the trial court’s temporary order. The Court further holds that there was no
reversible error in the remainder of trial court’s temporary order. Therefore, the Court
affirms the remaining portions of the temporary order.

       The Court further holds that there was no reversible error in the of the trial court’s
divorce decree. Therefore, the Court affirms the trial court’s divorce decree.

       The Court further remands the case to the trial court for a determination of Brenda
Faye Benoit’s appellate attorney’s fees.
      The Court orders that the appellant, Jeffrey Dwayne Benoit, pays all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered December 22, 2015.

Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Higley.